REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
In relation to independent claim 1, the examiner of record has been unable to find prior art that explicitly discloses or suggests, inter alia, the steps of:
maintaining a configurable, patient-specific, target glucose setpoint for a user of the insulin infusion device;
obtaining a target glucose setpoint profile for the user of the insulin infusion device, the target glucose setpoint profile generated from historical data associated with operation of the insulin infusion device; and
automatically adjusting a current target glucose setpoint value over time during a closed-loop operating mode of the insulin infusion device, in accordance with the obtained target glucose setpoint profile.
In relation to independent claim 8, the examiner of record has been unable to find prior art that explicitly discloses or suggests, inter alia, the steps of:
maintaining a configurable, patient-specific, target glucose setpoint for a user of the insulin infusion device; 
collecting historical data associated with operation of the insulin infusion device; calculating, from the historical data, a target glucose setpoint profile for the user of the insulin infusion device; and
automatically adjusting a current target glucose setpoint value over time during a closed-loop operating mode of the insulin infusion device, in accordance with the calculated target glucose setpoint profile.

In relation to independent claim 13, the examiner of record has been unable to find prior art that explicitly discloses or suggests, inter alia, the steps of:
maintaining a configurable, patient-specific, target glucose setpoint for a user of the insulin infusion device;
obtaining a clinically preferred target glucose setpoint value for the user of the insulin infusion device, the clinically preferred target glucose setpoint value determined from historical data associated with operation of the insulin infusion device; and
storing the obtained clinically preferred target glucose setpoint value for use during a closed-loop operating mode of the insulin infusion device.
In relation to independent claim 18, the examiner of record has been unable to find prior art that explicitly discloses or suggests, inter alia, the steps of:
maintaining a configurable, patient-specific, target glucose setpoint for a user of the insulin infusion device; 
collecting historical data associated with operation of the insulin infusion device;
analyzing the historical data to determine a clinically preferred target glucose setpoint value for the user of the insulin infusion device; and
storing the clinically preferred target glucose setpoint value for use during a closed-loop operating mode of the insulin infusion device.
Notably, the claims above explicitly disclose processes to determine a glucose setpoint value for use specifically during a closed-loop operating mode [automatic mode].  The term “maintaining” has been interpreted to indicate an “ongoing” and/or repeatable process.  The closes prior art found is Dunn et al. (US 2018/0235524; hereinafter “Dunn”).  Dunn discloses a method for determining a personalized-target glucose range based on a physiological parameter analysis performed by system (210).  The range comprises of the upper and lower values of a target zone [see Dunn; figure 5B].  Therefore, Dunn does glucose setpoint value that is “maintained” for use specifically during a closed-loop operating mode [automatic mode].  Based on the above observations, claims 1-20 are considered allowable over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANUEL A MENDEZ whose telephone number is (571)272-4962.  The examiner can normally be reached on Mon-Fri 7:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Nathan Price can be reached at 571-270-5421.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Respectfully submitted,
/MANUEL A MENDEZ/              Primary Examiner, Art Unit 3783